USDC IN/ND case 4:18-cv-00102-JTM-APR document 19 filed 05/01/19 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

 LINDA L. FORDHAM,

      Plaintiff,

 v.                                                    Case No. 4:18-cv-00102-JTM-APR

 HERITAGE ACCEPTANCE
 CORPORATION,

      Defendant.

                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this Action,

including all claims and counterclaims stated herein against all parties, with each party to bear its

own attorney’s fees and costs.

 DATED: May 1, 2019                                Respectfully submitted,

 /s/ Joseph S. Davidson                            /s/ Annette M. England

 Joseph S. Davidson                                Annette M. England
 SULAIMAN LAW GROUP, LTD.                          BARNES & THORNBURG LLP
 2500 South Highland Avenue                        11 South Meridian Street
 Suite 200                                         Indianapolis, Indiana 46204
 Lombard, Illinois 60148                           +1 317-231-6460
 +1 630-575-8181                                   aengland@btlaw.com
 jdavidson@sulaimanlaw.com
                                                   Counsel for Heritage Acceptance Corporation
 Counsel for Linda L. Fordham
USDC IN/ND case 4:18-cv-00102-JTM-APR document 19 filed 05/01/19 page 2 of 2


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 1, 2019, I electronically filed the foregoing with the Clerk of
the Court for the United States District Court for the Northern District of Indiana by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                                             /s/ Joseph S. Davidson
